Title: To Benjamin Franklin from John Adams, 14 December 1783
From: Adams, John
To: Franklin, Benjamin


          
            Sir
            London Decr: 14th: 1783.
          
          The Day before Yesterday, Mr. Boudinot called upon me, with Dispatches from the President of Congress, his Brother. There were two Letters addressed to the “Ministers” and these I opened but found little or Nothing but Duplicates of Dispatches, receiv’d by you before I left Auteuil.
          
          There are two letters, and one large Packet addressed to you, which I have the Honour to transmit by Mr: Little page.
          Mr: Jay and I are waiting, for Advices from your Excellency if this Packet or that by Captn: Jones contains a Commission to treat with Great Britain, it will be necessary that we should return, to Paris, or that you should come to London very soon—I am also very anxious to hear whether it is possible for you to Save Mr: Morris’s Bills at Amsterdam from a Protest for Non payment. If it is not, many Individuals will be disappointed, and the Catastrophe to American Credit must come on.
          With the greatest Respect, I have the Honour to be, Sir, your most obedt:
          
         
          His Excellency Benjn: Franklin Esqr:
        